Supreme Court Rule One requires assignments of error to be written upon the transcript. There is no such assignment of error in this case. In the absence of such assignment of error the judgment must be affirmed. Williams v. Ensley Motor Co.,19 Ala. App. 57, 94 So. 612; Nichols v. Hardegree, 202 Ala. 132,79 So. 598; Kinnon v. Louisville  N. R. Co., 187 Ala. 480,65 So. 397. Cases of this character do not come under the influence of Section 3258 of the Code of 1923.
The judgment is affirmed.
Affirmed.